UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22987 Pioneer ILS Interval Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer ILS Interval Fund Schedule of Investments 7/31/2016 (Unaudited) Principal Amount ($) Floating Rate (b) (unaudited) Value CORPORATE BONDS - 98.8% Insurance - 98.8% Reinsurance - 98.8% Akibare Re, Ltd., Floating Rate Note, 4/7/20 (Cat Bond) (144A) $ Alamo Re, Ltd., Floating Rate Note, 6/7/18 (Cat Bond) (144A) Arlington Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 8/31/16 (c) (d) Arlington Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 8/31/17 (c) (d) Berwick 2016-1 Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 2/1/18 (c) (d) Berwick Segregated Account (KANE SAC Ltd.), Variable Rate Note, 1/22/16 (c) (d) Blue Halo Re, Ltd., Floating Rate Note, 6/21/19 (Cat Bond) (144A) Caelus Re, Ltd., Floating Rate Note, 4/7/17 (Cat Bond) (144A) Carnosutie 2016-N,Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 11/30/20 (c) (d) Carnoustie Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 2/19/16 (c) (d) Citrus Re, Ltd., Floating Rate Note, 2/25/19 (Cat Bond) (144A) Cranberry Re, Ltd., Floating Rate Note, 7/6/18 (Cat Bond) (144A) EURO Dundonald Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 1/17/17 (c) (d) Eden Re II, Ltd., Variable Rate Notes, 4/19/18 (144A) (c) (d) Eden Re II, Variable Rate Notes, 4/23/19 (c) (d) First Coast Re 2016, Ltd., Floating Rate Note, 6/7/19 (Cat Bond) (144A) Galileo Re, Ltd., Floating Rate Note, 1/8/19 (Cat Bond) (144A) Galileo Re, Ltd., Floating Rate Note, 1/8/19 (Cat Bond) (144A) Galileo Re, Ltd., Floating Rate Note, 1/9/17 (Cat Bond) (144A) Gleneagles Segregated Account (KANE SAC Ltd), Variable Rate Notes, 11/30/20 (c) (d) Gullane Segregated Account (KANE SAC Ltd.), Variable Rate Note 11/30/20 (c) (d) Kilimanjaro Re, Ltd., Floating Rate Note, 12/6/19(144A) Kilimanjaro Re, Ltd., Floating Rate Note, 12/6/19 (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kilimanjaro Re, Ltd., Floating Rate Note, 4/30/18 (Cat Bond) (144A) Kingsbarns Segregated Account (Kane SAC Ltd.), Variable Rate Notes, 5/15/17 (c) (d) Lahinch Re, Variable Rate Notes, 5/10/21 (c) (d) Loma Reinsurance, Ltd. Bermuda, Floating Rate Note, 1/8/18 (Cat Bond) (144A) Lorenz Re, Ltd., Variable Rate Notes, 3/31/18 (c) (d) Lorenz Re, Ltd., Variable Rate Notes, 3/31/19 (c) (d) Madison Re. Variable Rate Notes, 3/31/19 (c) (d) MetroCat Re, Ltd., Floating Rate Note, 8/5/16 (Cat Bond) (144A) Mythen Re, Ltd., Series 2012-2 Class A, Floating Rate Note, 1/5/17 (Cat Bond) (144A) Pangaea Re, Series 2015-1, Principal at Risk Notes, 2/1/19 (c) (d) Pangaea Re, Series 2015-2, Principal at Risk Notes, 11/30/19 (c) (d) Pangaea Re, Series 2016-2, Principal at Risk Notes, 11/30/20 (c) (d) Pangaea Re, Variable Rate Notes, 12/20/16 (c) (d) Pangaea Re., Variable Rate Notes, 2/1/20 (c) (d) Port Rush RE, Variable Rate Notes, 6/15/17 (c) (d) Prestwick Segregated Account (KANE SAC Ltd.), Variable Rate Notes, 7/1/16 (c) (d) Queen Street X Re, Ltd., Floating Rate Note, 6/8/18 (Cat Bond) (144A) Queen Street XI Re Dac, Floating Rate Note, 6/7/19 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2012, Ltd., Floating Rate Note, 12/6/16 (Cat Bond) (144A) Residential Reinsurance 2013, Ltd., Floating Rate Note, 6/6/17 (Cat Bond) (144A) Residential Reinsurance 2016, Ltd., Floating Rate Note, 6/6/20 (Cat Bond) (144A) Resilience Re, Ltd., 4/7/17 (Cat Bond) Resilience Re, Ltd., 6/12/17 (Cat Bond) Sanders Re, Ltd., Floating Rate Note, 5/5/17 (Cat Bond) (144A) Sanders Re, Ltd., Floating Rate Note, 6/7/17 (Cat Bond) (144A) Sector Re V, Ltd., 3/1/21 (Cat Bond) (c) (d) Sector Re V, Ltd., 3/1/21 (Cat Bond) (144A) (c) (d) Sector Re V, Ltd., Variable Rate Notes, 12/1/19 (144A) (c) (d) Sector Re V, Ltd., Variable Rate Notes, 12/1/20 (144A) (c) (d) Sector Re V, Ltd., Variable Rate Notes, 3/1/20 (144A) (c) (d) Sector Re V, Ltd., Variable Rate Notes, 3/1/20 (144A) (c) (d) Shenandoah RE, Variable Rate Notes, 7/7/16 (c) (d) Silverton Re, Ltd., Variable Rate Notes, 9/18/17 (144A) (c) (d) Silverton Re, Ltd., Variable Rate Notes, 9/18/18 (144A) (c) (d) St. Andrews Segregated Account (KANE SAC Ltd.), Variable Rate Notes, 1/22/16 (c) (d) St. Andrews Segregated Account (Kane SAC Ltd.), Variance Rate Notes, 2/1/18 (c) (d) Tramline Re II, Ltd., Floating Rate Note, 7/7/17 (Cat Bond) (144A) Versutus 2016, Class A-1, Variable Rate Notes, 11/30/20 (c) (d) Versutus Ltd., Series 2015-A, Variable Rate Notes, 12/31/2017 (c) (d) $ Total Insurance $ TOTAL CORPORATE BONDS (Cost $135,434,433) $ TOTAL INVESTMENT IN SECURITIES - 98.8% (Cost $135,434,433) (a) $ OTHER ASSETS & LIABILITIES - 1.2% $ TOTAL NET ASSETS - 100.0% $ (Cat Bond) Catastrophe or event-linked bond. At July 31, 2016, the value of these securities amounted to $28,009,010 or 19.7% of total net assets. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At July 31, 2016, the value of these securities amounted to $29,038,140 or 20.5% of total net assets. (a) At July 31, 2016, the net unrealized depreciation on investments based on cost for federal income tax purposes of $140,732,367 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Rate to be determined. (d) Structured reinsurance investment. At July 31, 2016, the value of these securities amounted to $117,033,200 or 82.5% of total net assets. Principal amounts are denominated in U.S. Dollars unless otherwise noted: EURO Euro Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of July 31, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds Insurance Reinsurance $- Total $- The following is a reconciliation of assets valued using significant unobservable inputs (Level 3): Corporate Bonds Balance as of 10/31/15 Realized gain (loss) Change in unrealized appreciation (depreciation)1 Purchases Sales Transfers in to Level 3* - Transfers out of Level 3* - Transfers in and out of Level 3 activity - Balance as of 7/31/16 1 Realized gain (loss) on these securities is included in the net realized gain (loss) from investments in the Statement of Operations. 2 Unrealized appreciation (depreciation) on these securities is included in the change in unrealized appreciation (depreciation) on investments in the Statement of Operations. * Transfers are calculated on the beginning of period values.During the period ended July 31, 2016, there were no transfers between Levels 1, 2 and 3. Net change in unrealized appreciation (depreciation) of investments still held as of 7/31/16 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer ILS Interval Fund By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date September 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date September 28, 2016 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date September 28, 2016 * Print the name and title of each signing officer under his or her signature.
